IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                       NO. WR-90,066-01


                        EX PARTE DAVID KEITH SAULS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 58646-B-1 IN THE 78TH DISTRICT COURT
                            FROM WICHITA COUNTY


        Per curiam.

                                          OPINION

        Applicant was convicted of evading arrest and sentenced to twenty-five years’ imprisonment.

The Second Court of Appeals affirmed his conviction. Sauls v. State, No. 02-17-00224-CR (Tex.

App.—Ft. Worth June 28, 2018). Applicant filed this application for a writ of habeas corpus in the

county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC.

art. 11.07.

        Applicant contends that appellate counsel failed to timely inform Applicant that his

conviction had been affirmed and advise him of his right to file a pro se petition for discretionary

review. Based on the record, the trial court has determined that Applicant did not receive timely

notice of the appellate opinion and that he was deprived his right to file a pro se petition for
                                                                                                    2

discretionary review because of the late receipt of the opinion.

       Relief is granted. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2003). Applicant may

file an out-of-time petition for discretionary review of the judgment of the Second Court of Appeals

in cause number 02-17-00224-CR. Should Applicant decide to file a petition for discretionary

review, he must file it with this Court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:     April 29, 2020
Do not publish